Case: 20-20324      Document: 00515987077         Page: 1     Date Filed: 08/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 20-20324                       August 20, 2021
                                                                       Lyle W. Cayce
                                                                            Clerk
   Michael L. Stout,

                                                             Plaintiff—Appellant,

                                       versus

   William Stephens; Brad Livingston; Joni White; Rissie
   Owens; David Gutierrez,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CV-2152


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Michael L. Stout, Texas prisoner # 601193, filed a civil rights
   complaint asserting that his right to due process was violated by errors in the
   calculation of his initial parole eligibility date. The district court dismissed
   the complaint for failure to state a claim upon which relief may be granted


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20324         Document: 00515987077         Page: 2    Date Filed: 08/20/2021




                                      No. 20-20324


   because Stout does not have a constitutionally protected liberty interest in
   parole or parole procedures. The district court also denied Stout leave to
   proceed in forma pauperis (IFP) on appeal, certifying that the appeal was not
   taken in good faith. By moving to appeal IFP, Stout challenges the district
   court’s certification. See McGarrah v. Alford, 783 F.3d 584, 584 (5th Cir.
   2015). “An appeal is taken in good faith if it raises legal points that are
   arguable on the merits and thus nonfrivolous.” Id.
             Stout asserts that Tex. Gov’t Code Ann. § 508.150(a) gives rise
   to a liberty interest in release on parole. He asserts also that a provision in the
   Texas Administrative Code contains mandatory language giving rise to a
   liberty interest.
             We have determined repeatedly that Texas law and regulations do not
   create a constitutionally protected liberty interest in parole. See Johnson v.
   Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997) (“It is . . . axiomatic that because
   Texas prisoners have no protected liberty interest in parole they cannot
   mount a challenge against any state parole review procedure on procedural
   (or substantive) Due Process grounds.”); Madison v. Parker, 104 F.3d 765,
   768 (5th Cir. 1997) (“In Texas, it is entirely speculative whether an inmate
   will actually obtain parole, inasmuch as there is no right to be released on
   parole.”); see also Malchi v. Thaler, 211 F.3d 953, 957 (5th Cir. 2000)
   (“Because it is entirely speculative whether a prisoner will be released on
   parole, the court has determined that there is no constitutional expectancy of
   parole in Texas. Therefore, any delay in Malchi’s consideration for parole
   cannot support a constitutional claim.” (internal quotation marks and
   citation omitted)). Accordingly, Stout’s assertion that state officials should
   have backdated his parole eligibility date as to one of his two consecutive
   sentences does not involve a protected liberty interest. See Malchi, 211 F.3d
   at 957.




                                           2
Case: 20-20324     Document: 00515987077          Page: 3    Date Filed: 08/20/2021




                                   No. 20-20324


          Stout has failed to show that his appeal involves legal points arguable
   on their merits. See McGarrah, 783 F.3d at 584. Accordingly, his IFP motion
   is DENIED, and his appeal is DISMISSED as frivolous. See Baugh v.
   Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); see also 5th Cir. R. 42.2.




                                         3